979 So. 2d 349 (2008)
Troy D. RICHARDSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-0167.
District Court of Appeal of Florida, First District.
April 10, 2008.
Troy D. Richardson, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
DENIED. See Hollingsworth v. Szczecina, 731 So. 2d 790 (Fla. 1st DCA 1999) (stating that appellate court did not have jurisdiction to grant belated appeal of civil proceeding and dismissing appeal without prejudice to the right to seek relief in the *350 trial court by motion pursuant to Florida Rule of Civil Procedure 1.540).
PETITION DENIED.
ALLEN, WEBSTER, and DAVIS, JJ., concur.